DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive. 
With regards to the Drawing objections the office notes: The figure does not show a unibody construction as previously argued.  It shows a construction where the airfoil and flange are a single unibody, and a platform construction that is attached around, but not a unibody form.  Applicant points to ¶69-71 in support that the figure supports their claim; however, ¶71 discloses a method whereby the platform and flange may be interwoven (i.e. constructed as unibody) or the plies may be the same, but the Figure does not show this.  The Figure shows the alternative in ¶71 whereby the insert plies may be individually assembled with a central opening formed for fitting around the separately formed flange/airfoil plies, rather than formed as a single unibody. The objection is maintained.
Applicant argues that R1 does not disclose the features of a compressible elements as claimed.  As the office was clear that R1 possessed no compressible elements and these features were found in the modifying arts, the office finds this argument non-persuasive.
Applicant’s argument that L1 and F1 do not possess this feature; however, does not have support based upon the offices reading of those references.  Turning most critically to the L1 reference, relied upon teaching the particular shape of the compressive element, the offices notes Figure 9 shows a spring(34) as part of a compressive element that first extends in an axial direction as a connector, from flange and post 114, forming the first segment of the compressible element that couples it to flange (114)  and then a second segment, that turns the rod 90 degrees (perpendicular) to face in the 
While F1 was not used to teach the compressible element final shape used, in the rejection, it is noted that Figure 2 and 3 for example show a compressible element whose first segment (the bends of 104) are used to abut the flanges of airfoils(14) and are in a radial direction, before turning 90 degrees (perpendicular) to a circumferential direction for second segment (106).  As the claim and amendment tie no additional specificity or language to narrow the feature, the office finds the broad spring shape disclosed in the claims is present in both F1 and L1, contrary to Applicant’s arguments. 
With regards to ALL further claims rejected by additional references in combined with R1, F1, and L1, Applicant makes two arguments.  Firstly that each dependent claim does possesses the allegedly inventive feature argued above, that is allegedly not present in R1, F1, L1, or any intervening references.  As the office feels the art is present in both L1 and F1 as shown above, this argument is moot.  Secondly each further claim is alleged to have “applicant notes that patentability of dependent claim X certainly does not hinge on the patentability of claim 1. In particular, it is believed that dependent claim X may possess features that are independently patentable, regardless of patentability of claim 1.” (Emphasis added.  The office substitutes X for the dependent claims Applicant repeats this argument verbatim for.) The office respectfully notes that belief that a claim may possess additional allowable features cannot be perceived as a persuasive argument as it is absent any statement of fact or evidence for the office to consider or refute.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of the flanges being a unibody with the platform in claim 5, must be shown or the feature(s) canceled from the claim(s). [Figure 3 only shows  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/177473 A1 to Roussille et al. (R1) in view of US 9,188,014 to Fachat et al. (F1) and US 9,777,594 to Lang (L1).
(All citations for R1 are made to US 2017/0198591 to Roussille et al. of the same family as the English language equivalent)
(L1 having a publication priority to US 2016/0305278)

In Re Claim 1:
R1 teaches:
	A Shroud assembly for a gas turbine engine including a plurality of rotor blades, the shroud assembly comprising:
	A plurality of tip shrouds(240,242,252,254), each of the plurality of tip shrouds including an outer band(240), wherein each of the plurality of tip shrouds is coupled to one of the plurality of rotor blades(220) at a tip end; [Figure 2, Page 4,¶83 - Page 5, ¶85.]
	A plurality of flanges(340 in three portions, 305C, 352,354) each of the plurality of flanges extending radially outward from one of the plurality of tip shrouds; and [Figures 6-8 show various radially extending stepped surfaces acting as flanges, including seal teeth, upraised portions, and or forward angled outward wingtip seals.]
	
R1 does not teach:


R1 further teaches:
	Said CMC construction system is valid for blades and vanes. [Figure 2 shows a blade. Figure 21 shows a vane.]  Said system involves single preform fiber blanks with interweaving to assemble. [Abstract.]

F1 teaches:
	The use of connective damping(102, 104, 106) using flexible metal plates, is known for outer structures for CMC blade platforms and outer structures. [Abstract, Title, Figures 1 and 4. Col. 4, ll. 14-27, 47-50.] This is applicable to CMC structures including unibody fiber blank structures and three dimensional weaving. [Col. 4, ll. 1-13.] Forming upraised portions into radially spaced webs/flanges(36) for receiving damping structures, from the CMC unibody structure. [Figures 3-4.] 

L1 teaches:
	The use of energy damping between outer platform structures of a turbine engine components. [Abstract.]  This involves a combination of spring and dampener structures to tune the response and reduce wear, at for example interfaces between adjacent platform edges. [Figure 5, Col. 2, ll. 17-24 
In particular L1 further teaches, the compressive element (34) in Figure 9, for example, that includes a first segment coupled to the flanges by projections (114) on those flanges, the first segment extending in an axial direction along the tip shroud, before turning perpendicular into a second segment portion that extends in a circumferential direction towards the next shroud in the spring portion and the adjacent tip shroud. [The office bases the interpretation of multiple segments being directly connected parts of single compressible element based upon their support for this amendment referring to elements (Instant Application 158 and 160) as the two “segments” of the compressible element, which per Instant Application Figure 7, are a solid single compressible element with two portions that are both directly attached.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, to utilize damping between adjacent platforms as taught by F1, including the forming of radially spaced from the platform elements(webbing) for the purpose of reducing vibrational damage and wear.  Further the damping utilized between the platforms being the damping and spring system of L1, which discloses using springs placed between projecting elements such as flanges on the surface, for the purpose of specifically controlling the compressive bias between platforms to improve damping and reduce wear and vibration at the interface between adjacent shroud elements.  This would yield a plurality of first compressible elements, each of the plurality of first compressible elements(L1, 34) comprising a first segment (portion of L1 Figure 9 extending axially downward in the picture) coupled to at least one of the plurality of flanges flanges(R1, 352, 354, 340(one of three portions), 305C) and a second segment (portion of the L1 element including the spring(34) extending circumferentially) extending from the first segment perpendicular to the first segment and oriented in a first circumferential direction, wherein the second segment of each of the 

In Re Claims 2-7, 9, and 12-13:
R1 as modified in claim 1 teaches:
	The shroud assembly of claim 1 wherein:
	(Claim 2) each of the plurality of first compressible elements is coupled to at least one of an adjacent flange or tip shroud in the first circumferential direction such that each of the first compressible elements couples two of the plurality of tip shrouds together. [L1, Figures 4, 5, and 9 show the springs between adjacent elements. Figure 9 and the modification disclose them between flanges.]
	(Claim 3)  a plurality of second compressible elements, each of the plurality of second compressible elements coupled to at least one of the plurality of flanges or one of the plurality of tip shrouds and oriented in  a second circumferential direction opposite the first circumferential direction, wherein each of the plurality of first compressible elements is in mechanical engagement with one of the plurality of second compressible elements of an adjacent rotor blade in the first circumferential direction to form the circumferential shroud. [L1 shows spring forces arranged and extending from both ends, in Figure 4 for example.  As per Figure 9 and the modification, the compressible springs extend from the tip flanges, the first and second spring on the shroud element extend to the CW and CCW assemblies by extending from the tip flange, thus in opposite directions.  Per the limitation mechanical engagement: as the two springs are affixed to the same flange, and direct forces through to it they mechanically engaged.  The office notes this interpretation is relied upon for mechanical engagement, because it cannot mean direct coupling, as this is a distinct and separate dependent claim 4.]
	(Claim 4) claim 3, first and second compressible elements are coupled. [L1 discloses the compressible elements can include various coupled elements, such as Figure 12, a composite element of 
	(Claim 5) the plurality of tip shrouds forms a unibody with one of the plurality of flanges [R1, Figure 9-10E shows the unibody forming the structure of blade, platform, and flanges.  Figure 6-8. Page 7, ¶115-125 disclose the labeling of the elements, cutting and folding steps, that eventually form the final blade.]
	(Claim 6) claim 5, the unibody further comprises one of the plurality of rotor blades. [Per R1, Page 7, ¶115 the unibody forms the platform, the blade, and the wipers and various upraised elements.]
	(Claim 7) claim 6, the unibody comprises a ceramic matrix composite. [R1, Page 8, ¶140-141 disclose the forms are CMC.]
	(Claim 9) at least one of the plurality of first compressible elements comprises a spring. [L1, 34, Figure 5 and 9.]
	(Claim 12) a plurality of seal teeth(R1, 352, 354) extending radially outward from one of the plurality of tip shrouds at the outer band. [R1, Figures 6-8.]
	(Claim 13) claim 12, each of the plurality of tip shrouds forms a unibody with one of the plurality of seal teeth, the unibody comprising a ceramic matrix composite. [R1, Page 8, ¶140-141 disclose the forms are CMC. Figure 3-4D shows the unibody forming the structure of blade, platform, and unibody of 6-8. Page 7, ¶115-125 disclose the labeling of the elements, cutting and folding steps, that eventually form the final blade.]

In Re Claim 14:
R1 teaches:

	An airfoil(302,320) having a body extending radially from a root end(360) coupled to the rotating shaft to a tip end; [Figures 6-8, Figure 1, Page 5, ¶85.]
	A tip shroud(340, 352, 354, 305C) including an outer band(340) coupled to the tip end;[Figures 6-8, Page 6,¶105-109.]
	A flange(340 in three portions, 305C, 352,354) extending radially outward from the tip shroud; and [Figures 6-8 show various radially extending stepped surfaces acting as flanges, including seal teeth, upraised portions, and or forward angled outward wingtip seals.]
	
R1 does not teach:
	A plurality of first compressible elements, each of the plurality of first compressible elements comprising a first segment coupled to at least one of the plurality of flanges or one of the plurality of tip shrouds, and a second segment extending from the first segment perpendicular to the first segment and oriented in a first circumferential direction toward an adjacent tip shroud, wherein first compressible element is mechanically operable with an adjacent turbine blade assembly to provide a force in the first circumferential direction or a second circumferential direction opposite the first circumferential direction. 

R1 further teaches:
	Said CMC construction system is valid for blades and vanes. [Figure 2 shows a blade. Figure 21 shows a vane.]  Said system involves single preform fiber blanks with interweaving to assemble. [Abstract.]

F1 teaches:
	The use of connective damping(102, 104, 106) using flexible metal plates, is known for outer structures for CMC blade platforms and outer structures. [Abstract, Title, Figures 1 and 4. Col. 4, ll. 14-27, 47-50.] This is applicable to CMC structures including unibody fiber blank structures and three dimensional weaving. [Col. 4, ll. 1-13.] Forming upraised portions into radially spaced webs/flanges(36) for receiving damping structures, from the CMC unibody structure. [Figures 3-4.] 

L1 teaches:
	The use of energy damping between outer platform structures of a turbine engine components. [Abstract.]  This involves a combination of spring and dampener structures to tune the response and reduce wear, at for example interfaces between adjacent platform edges. [Figure 5, Col. 2, ll. 17-24 disclose wear locations.  Col. 5, ll. 27-54.]  The springs can be located between external projecting structures such as projecting flanges(122) or projections(114) on the flanges. [Figure 9, Col. 7, ll. 49-53.]
In particular L1 further teaches, the compressive element (34) in Figure 9, for example, that includes a first segment coupled to the flanges by projections (114) on those flanges, the first segment extending in an axial direction along the tip shroud, before turning perpendicular into a second segment portion that extends in a circumferential direction towards the next shroud in the spring portion and the adjacent tip shroud. [The office bases the interpretation of multiple segments being directly connected parts of single compressible element based upon their support for this amendment referring to elements (Instant Application 158 and 160) as the two “segments” of the compressible element, which per Instant Application Figure 7, are a solid single compressible element with two portions that are both directly attached.]


In Re Claims 15-20:
R1 as modified in claim 14 teaches:
	The turbine blade assembly of claim 14, wherein:
	(Claim 15) the tip shroud, airfoil, and flange are formed as a unibody (AT least two) [R1, Figure 9-10E shows the unibody forming the structure of blade, platform, and flanges.  Figure 6-8. Page 7, ¶115-125 disclose the labeling of the elements, cutting and folding steps, that eventually form the final blade.]

	(Claim 17) a first seal tooth(R1 352) extending radially outward from the outer band of the tip shroud. [R1, Figures 6-8.]
	(Claim 18) claim 17, at least two of the airfoil tip shroud, flange or the first seal tooth are formed as a unibody,(all are) and wherein the unibody comprises a ceramic matrix composite. [R1 Figures 6-10 D show the structure and the unibody arranged to form it.  Page 8, ¶140-141 discloses the forms are CMC.] 
	(Claim 19) claim 17, a second seal tooth(R1 354) extending radially outward from the outer band of the tip shroud, the second seal tooth positioned aft of the first seal tooth in an axial direction. [R1, Figures 6-8.]
	(Claim 20) a second compressible elements coupled to at least one of the plurality of flanges or one of the plurality of tip shrouds and oriented in  a second circumferential direction, wherein the second compressible element is mechanically operable with another adjacent turbine blade assembly to provide a force in the first circumferential direction or the second circumferential direction. [L1 shows spring forces arranged and extending from both ends, in Figure 4 for example.  As per Figure 9 and the modification, the compressible springs extend from the tip shrouds or flanges, the first and second spring on the shroud element extend to the CW and CCW assemblies by extending from the tip shroud or flanges, thus in opposite directions.  Per the limitation mechanical engagement: as the two springs are affixed to the same flange, and direct forces through to it they mechanically engaged.  The office notes this interpretation is relied upon for mechanical engagement, because it cannot mean direct coupling, as this is a distinct and separate dependent claim 4.]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, F1, and L1 as applied to claim 1 above, and further in view of US 7,806,410 to El-Aini et al. (E1), Hi-Nicalon Ceramic Fiber(Hi-Nicalon) and ASTM A227 Spring Steel (ASTM).

In Re Claim 8:
R1 as modified in claim 1 teaches:
	The shroud assembly of claim 1, with a tip shroud with a second Young’s modulus and springs with a first young’s modulus and the CMC being preferably a Nicalon based CMC. [R1, disclose Nicalon on Page 8, ¶144]

R1 as modified is silent as to:
	The specific relative values of the young’s moduli of the two materials where the compressible element is a lower moduli.

[The office notes the purpose of a dampening spring is to be compressible and thus more susceptible to compression/tensile behavior than the structure it is dampening.]

Hi-Nicalon teaches:
	It is known that one desirable CMC with excellent mechanical properties at high temperatures is Hi-Nicalon Ceramic Fiber, which has a Tensile Modulus (Young’s Modulus) of 270 GPa. [Page 2, Table 1 and section Special Properties.  Page 1, section Uses.]

E1 teaches:


ASTM teaches:
	One known desirable spring steel with high tensile strength, and desirable thermal melting properties. Including a Young’s modulus 190 GPa. [Page 1, (Mechanical Properties, Thermal Properties).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, L1, and F1, to use the CMC material as taught by Hi-Nicalon, as an identified Nicalon variant with excellent thermal and mechanical properties, and to utilize leaf springs, as some of the springs of L1, using at ASTM spring steel alloy, as it is taught by ASTM and E1, to use spring steel alloy leaf springs for the purpose of absorbing vibrational energy in shrouds at a desirable temperature and mechanical damping property values.   This would yield a first compressible modulus of elasticity of 190 GPa and a tip shroud modulus of elasticity of 270 GPa.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, F1, and L1 as applied to claim 1 above, and further in view of E1.

In Re Claim 10:
R1 as modified in claim 1 teaches:
	The shroud assembly of claim 1, with a tip shroud with a second Young’s modulus and springs with a first young’s modulus and the CMC being preferably a Nicalon based CMC. [R1, disclose Nicalon on Page 8, ¶144]

R1 as modified is silent as to:
	The springs are leaf springs.

E1 teaches:
	One known damping spring style and material used in damping is leaf springs, composed of for example spring steel alloys.  These are known for ensuring excellent damping effectiveness at gas turbine engine environments and in particular for providing good friction damping via slip. [Col. 3, ll. 49 - Col. 4, ll. 29.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, L1, and F1, to use leaf springs, as some of the springs of L1, E1, to use spring steel alloy leaf springs for the purpose of absorbing vibrational energy in shrouds at a desirable temperature and mechanical damping property values.   This would yield a leaf spring.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, F1, and L1 as applied to claim 1 above, and further in view of “Analysis of prismatic springs of non-circular coil shape and non-prismatic springs of circular coil shape by analytical and finite element methods” to Chaudhury et al. (C1).
In Re Claim 11:
R1 as modified in claim 1 teaches:
	The shroud assembly of claim 1 with compressible elements.

R1 as modified in claim 1 does not teach:
	The use of prismatic springs.

C1 teaches:
	Helical springs are the most common kinds of vibration absorbing elastic members; however, prismatic non circular springs can be desirable. [Page 178, Introduction].  One of ordinary skill would recognize prismatic springs as alternatives to cylindrical helical springs. [Page 1, Introduction.] As compared to a cylindrical spring, rectangular prismatic springs and triangular prismatic springs, can have increased maximum stress values for the coil and provide ways to attenuate the K values of the springs with the same material. [Page 185, sections 4.1.1 and 4.1.2.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 and L1, to replace some of the springs of L1, with prismatic rectangular or triangular springs as taught by C1, for the purpose of attenuating K to the desired values and having higher maximum stress values for the springs.  This would yield the limitation of prismatic springs.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745